UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October31, 2012. [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-31797 CRYSTAL ROCK HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 03-0366218 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification Number 1050 Buckingham St., Watertown, CT06795 (Address of principal executive offices and zip code) Registrant's telephone number, including area code:(860) 945-0661 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, par value $.001 per share NYSE MKT Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[_]No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[_]No[X] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, computed by reference to the last sale price per share of common stock on April 30, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, as reported on the NYSE MKT, was $10,697,241. The number of shares outstanding of the registrant's Common Stock, $.001 par value per share, was 21,380,731 on January 18, 2013. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement, to be filed not later than 120 days after the registrant’s fiscal year ended October 31, 2012, and delivered in connection with the registrant’s annual meeting of stockholders, are incorporated by reference into Part III of this Form 10-K. 2 Table of Contents Page PartI Item1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 18 Item2. Properties 18 Item3. Legal Proceedings 18 Item4. Mine Safety Disclosure 19 PartII Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item8. Financial Statements and Supplementary Data 34 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item9A. Controls and Procedures 34 Item 9B. Other Information 35 PartIII Item10. Directors, Executive Officers and Corporate Governance 36 Item11. Executive Compensation 36 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 36 Item13. Certain Relationships and Related Transactions, and Director Independence 37 Item14. Principal Accountant Fees and Services 37 PartIV Item15. Exhibits and Financial Statement Schedules 38 Signatures Note: Items 6 and 7A are not required for smaller reporting companies and therefore are not furnished. ***** In this Annual Report on Form 10-K, “Crystal Rock,” the “Company,” “we,” “us” and “our” refer to Crystal Rock Holdings, Inc. and its subsidiary, taken as a whole, unless the context otherwise requires. ***** This Annual Report on Form 10-K contains references to trade names, label design, trademarks and registered marks of Crystal Rock Holdings, Inc. and its subsidiary and other companies, as indicated.Unless otherwise provided in this Annual Report on Form 10-K, trademarks identified by (R) are registered trademarks or trademarks, respectively, of Crystal Rock Holdings, Ltd. or its subsidiary.All other trademarks are the properties of their respective owners. ***** Except for historical facts, the statements in this Annual Report on Form 10-K are forward-looking statements.Forward-looking statements are merely our current predictions of future events.These statements are inherently uncertain, and actual events could differ materially from our predictions.Important factors that could cause actual events to vary from our predictions include those discussed in this Annual Report on Form 10-K under the heading “Risk Factors.”We assume no obligation to update our forward-looking statements to reflect new information or developments.We urge readers to review carefully the risk factors described in this Annual Report on Form 10-K and in the other documents that we file with the Securities and Exchange Commission.You can read these documents at www.sec.gov. 3 PART I ITEM 1.BUSINESS. Introduction and Company Background Crystal Rock Holdings, Inc., incorporated in Delaware in 1990, is engaged in the production, marketing and distribution of bottled water (the Crystal Rock® and Vermont Pure® brands)and the distribution of coffee (including our Cool Beans® brand), ancillary products, and other office refreshment products as well as office products (the Crystal Rock Office® brand). We operate primarily as a distribution business to homes and offices, using our own trucks for distribution throughout New England, New York, and New Jersey. Our distribution sales and services evolved from our initial business, sales of bottled water and cooler rentals.We bottle our water and also have it bottled for us. All of our water products are still, non-sparkling waters as opposed to sparkling waters.In addition to water and related services our other significant offerings have grown to include distribution of coffee and ancillary products, and other refreshment products including soft drinks and snacks.To a lesser extent, we distribute these products through third party distributors and directly through vending machines. Bottled water is a mainstream beverage and the centerpiece of many consumers’ healthy living lifestyles.Sales of bottled water accounted for 41% and 40% of our total sales in fiscal years 2012 and 2011, respectively. In addition, we believe that the development of the bottled water industry reflects public awareness of the potential contamination and unreliability of some municipal water supplies.Conversely, bottled water has been the recent focus of publicity regarding concerns about the environmental effects of using plastic bottles, as well as the effect on the environment of water extraction and the production and disposal of plastic bottles (see Item 1A, Risk Factors). Coffee, a product that is counter seasonal to water, is the second leading product in the distribution channel, accounting for 24% of our total sales in fiscal year 2012 and 23% of our total sales in 2011. We sell different brands and sizes of coffee products. We continue to promote our Cool Beans® brand coffee in an effort to increase profitability and create brand equity in the coffee category.Because coffee is a commodity, coffee sales are affected by volatility in the world commodity markets.An interruption in supply or a dramatic increase in pricing could have an adverse effect on our business. The increase in coffee sales in recent years has been driven by the market growth of single-serve coffee products.This development has revolutionized the marketplace and, while we expect the growth of these products to continue, innovation and changes in distribution are likely to play a significant role in the profitability of these products. Water Sources, Treatment, and Bottling Operations Water from local municipalities is the primary source for the Crystal Rock Waters® brand in 3 and 5 gallon bottles.This accounts for 60% of our water bottled in these types of containers. Municipal water is purified through a number of processes beginning with filtration.Utilizing carbon and ion exchange filtration systems, we remove chlorine and other volatile compounds and dissolved solids. After the filtration process, impurities are removed by reverse osmosis and/or distillation.We ozonate our purified water (by injecting ozone into the water as an agent to prohibit the formation of bacteria) prior to storage.Prior to bottling, we add pharmaceutical grade minerals to the water, including calcium and potassium, for taste. The water is again ozonated and bottled in a fully enclosed clean room with a high efficiency particulate air, or HEPA, filtering system designed to prevent any airborne contaminants from entering the bottling area, in order to create a sanitary filling environment. 4 If for any reason the municipal sources for Crystal Rock® water were curtailed or eliminated, we could, though probably at greater expense, purchase water from other sources and have it shipped to our manufacturing facilities. In conjunction with our acquisition of their Home and Office distribution assets, we entered into a contract with Mayer Brothers of Buffalo, New York to bottle our Crystal Rock® brand in that market. The primary source of our natural spring water (primarily sold under the Vermont Pure® brand) is a spring owned by a third party in Stockbridge, Vermont that is subject to a 50- year water supply contract.We also obtain water, under similar agreements with third parties, from springs in Bennington and Tinmouth, Vermont.These three springs are approved by the State of Vermont as sources for natural spring water.The contractual terms for these springs provide spring water in excess of our current needs and within the apparent capacity of the springs, and accordingly we believe that we can readily meet our bulk water supply needs for the foreseeable future. Water from these springs account for 40% of our total water bottled. Percolation through the earth's surface is nature's best filter of water.We believe that the age and extended percolation period of our natural spring water provides the natural spring water with certain distinct attributes: a purer water, noteworthy mineral characteristics (including the fact that the water is sodium free and has a naturally balanced pH), and a light, refreshing taste. An interruption in or contamination of any of our spring sites would materially affect our business. We believe that we could find adequate supplies of bulk spring water from other sources, but that we might suffer inventory shortages or inefficiencies, such as increased purchase or transportation costs, in obtaining such supplies. We are highly dependent on the integrity of the sources and processes by which we derive our products.Natural occurrences beyond our control, such as drought, flood, earthquake or other geological changes, a change in the chemical or mineral content or purity of the water, or environmental pollution may affect the amount and quality of the water available from the springs or municipal sources that we use.There is a possibility that characteristics of the product could be changed either inadvertently or by tampering before consumption.Even if such an event were not attributable to us, the product’s reputation could be irreparably harmed.Consequently, we would experience economic hardship.Occurrence of any of these events could have an adverse impact on our business. We are also dependent on the continued functioning of our bottling processes.An interruption could result in an inability to meet market demand and/or negatively impact the cost to bottle the products. We have no material contractual commitments to the owners of our outside sources and bottling facilities other than for the products and services we receive. We use outside trucking companies to transport bulk spring water from the source site to our bottling facilities. 5 Products We sell our Crystal Rock® and Vermont Pure® water brands in three and five gallon bottles to homes and offices throughout New England, New York, and New Jersey. In general, Crystal Rock® is distributed in southern New England and upstate and western New York, while Vermont Pure® is primarily distributed throughout northern New England and upstate New York and secondarily in southern New England. We rent and sell water coolers to customers to dispense bottled water. Our coolers are available in various consumer preferences such as cold, or hot and cold, dispensing units. In addition, we sell and rent units to commercial accounts that filter water from the existing source on site.We also rent and sell coffee brewing equipment and distribute a variety of coffee, tea and other hot beverage products and related supplies, as well as other consumable products used around the office.We offer vending services in some locations.We own the Cool Beans® brand of coffee which we distribute throughout our market area.In addition to Cool Beans®, we sell other brands of coffee, most notably, Baronet and Green Mountain Coffee Roasters. Our extensive distribution systemand large customer lists afford us the opportunity to introduce new products that may benefit our current customers or appeal to new customers.From time to time wemay capitalize on theseopportunities by expanding our product lines or replacing existing products with new ones.In response to the increasingly competitive sales environment,we will consider distributing new products thatwe believe may enhance our sales and profitability. Office Products Line In 2010 we announced that we would add to our product lines in the future by offering a full line of office products using our Crystal Rock OfficeTM brand.Recognizing the value inherent in our distribution system, we do not maintain large inventories of office products.Rather, we primarily purchase office products from large national vendors such as United Stationers that provide just-in-time delivery, with the result that the introduction of our office product line has not resulted, and is not expected to result, in a material outlay of resources to accommodate increased inventory.We anticipate that the broader range of office products will contribute to our sales in the future so that this product line becomes a growing portion of our total sales. We also expect to grow this part of our business by making appropriate acquisitions.In November 2010 we acquired the assets of a small office products company in Hartford, Connecticut.This acquisition provides us with a customer base and proven product line from which to expand in central Connecticut.In 2011, we introduced office products sold under the Crystal Rock OfficeTM brand throughout Connecticut, and we plan to offer this class of products on a region-by-region basis throughout our entire market area in the future.How rapidly we do this will depend, of course, on our level of success in the office products market. Despite the advantage of not having to maintain a significant inventory for office products, we note that this line of products does not yield as much margin as our traditional lines, so that incremental sales will not proportionately be as profitable as our traditional lines have been.No assurance can be given that we will achieve the anticipated sales and profitability in the future. In addition to barriers to entry in this market such as establishing our brand name in the marketplace and developing our information technology systems, we face significant competition from other office products suppliers that have considerably greater assets and resources than we do and may be better known for office products sales in our markets.We believe that we have a well-established distribution system and that the Crystal Rock® family of brands is well known in the regions in which we operate, and we hope to successfully leverage those advantages.Nevertheless, price competition in the office product market can be robust, and there can be no assurance that our office products strategy will be successful. 6 Marketing and Sales of Branded Products Crystal Rock products are marketed and distributed under four house brands - Crystal Rock Waters, Vermont Pure Natural Spring Water, Cool Beans Coffee and Crystal Rock Office. Through this combination of brands - and resale of other manufactured brands - we provide a choice of high quality products and value-added services to homes and offices. Both our water brands feature three and five gallon premium bottled water in addition to a variety of small pack case offerings. Our coffee line includes over 70 varieties in fractional, pod and beans in bags, additionally, we also re-sell other coffee and tea selections. The new office products line will feature over 40,000 products for supplying small and medium-sized business. Over the last two years we have refocused our efforts on sales and marketing in order to better serve all of our product lines and enhance the value of our distribution system and customer base. With the intent of increasing sales over the long term, we have hired and trained an expanded sales force. In addition, we have incurred significant expenditures to build an information technology infrastructure designed to enhance sales administration and run our business more efficiently. We expect to complete the first phase of these projects in 2013. However, the full impact may not be realized until 2014 and 2015. We have also worked to improve our sales and distribution systems, and we have established a Learning and Development Center in Watertown, Connecticut for our sales force.Concurrently, we have worked to upgrade our website to improve our customers’ abilities to order office and other products online and established a social media presence. (For more information on our sales and technology project see Item 1A, Risk Factors, and Item 7, Management’s Discussion and Analysis.) We support this marketing and sales effort through a number of methods, including: e-commerce, direct mail, internet advertising, traditional advertising, social media, sales collateral, email marketing, digital/internet technologies,referrals and public relations. We also sponsor local area sporting events, participate in trade shows, maintain high community visibility, and donate to many charitable events. We market our home and office delivery service throughout most of New England, New York and parts of New Jersey. A combination of telemarketers and sales personnel sell our products and services, and a professional marketing agency develops and manages our brands and market position. Our goal is to optimize our marketing and sales returns through efficient technology investments, personal customer interactions and maintaining consistent visibility. Advertising and Promotion We advertise our products through a digital, online strategy focused on promoting expanded product and services, and we look to collect customer data in order to engage and market customer relationships both on and offline. Through a combination of websites, social platforms and internet advertising, we are centralizing and transitioning our marketing efforts to offer and incentivize current and new customers through a larger online presence while providing customers direct purchasing capability. In addition to Yellow Page advertising, we also promote our products through sales collateral, direct mail, various public relations and sponsorship opportunities. 7 We endeavor to be highly visible in the communities that we serve. In recent years, we have sponsored professional minor league baseball and local sporting events and various charitable and cultural organizations, such as Special Olympics and the Multiple Sclerosis Society, by donating both product and money. In addition, we have been a significant sponsor of a United Way giving campaign to support Live United through the Greater Waterbury Connecticut United Way and featuring local giving options to support the United Way throughout our entire market area. Sales and Distribution We sell and deliver products directly to our customers using our own employees and route delivery trucks. We make deliveries to customers on a regularly scheduled basis. We bottle our water at our facilities in Watertown, Connecticut, White River Junction, Vermont, and Halfmoon, New York and have water bottled for us in Buffalo and Clayton, New York. We maintain numerous distribution locations throughout our market area. From these locations we also distribute dispensing equipment, a variety of coffee, tea and other refreshment products, and related supplies. We ship between our production and distribution sites using both our own and contracted carriers. Supplies We currently source all of our raw materials from outside vendors. As one of the largest Home and Office distributors in the country, we are able to capitalize on volume to continue to reduce costs. We rely on trucking to receive raw materials and transport and deliver our finished products.Consequently, the price of fuel significantly impacts the cost of our products.We purchase our own fuel for our Home and Office delivery and use third parties for transportation of raw materials and finished goods between our warehouses.While volume purchases can help control erratic fuel pricing, market conditions ultimately determine the price. In the past, we have experienced substantial market fluctuation of fuel prices. However, when fuel prices have increased, we have been able to establish a fuel adjustment charge for our customers that covered the incremental rising cost of fuel. When fuel prices have decreased, they have not decreased enough to offset the incremental fuel cost over what we considered our “base” level for fuel cost. The risk remains that we may not be able to use fuel price adjustments to cover the cost of fuel increases in a volatile market for petroleum products, which could adversely affect our profitability. Our principal coffee suppliers are Green Mountain Coffee Roasters and Baronet Coffee. Our principal bottle supplier is Parker Plastics. No assurance can be given that we will be able to obtain the supplies we require on a timely basis or that we will be able to obtain them at prices that allow us to maintain the profit margins we have had in the past.We believe that we will be able to either renegotiate contracts with these suppliers when they expire or, alternatively, if we are unable to renegotiate contracts with our key suppliers, we believe that we could replace them.Any raw material disruption or price increase may result in an adverse impact on our financial condition and prospects.For instance, we could incur higher costs in renegotiating contracts with existing suppliers or replacing those suppliers, or we could experience temporary dislocations in our ability to deliver products to our customers, either of which could have a material adverse effect on our results of operations. 8 Seasonality Our business is seasonal. The period from Juneto September, when we have our highest water sales,represents the peak period for sales and revenues due to increased consumption of cold beverages during the summer months in our core Northeastern United States market. Conversely, coffee has a peak sales period from November to March. Competition We believe that bottled water historically has been a regional business in the United States.The market includes several large regional brands owned by multi-national companies that operate throughout contiguous states. We also compete with smaller, locally-owned bottlers that operate in specific cities or market areas within single states. With our Crystal Rock® and Vermont Pure® brands, we compete on the basis of pricing, customer service, the quality of our products, attractive packaging, and brand recognition.We consider our trademarks, trade names and brand identities to be very important to our competitive position and defend our brands vigorously.In addition, we offer polyethylene terephthalate (“PET”) plastic as an alternative bottle and have converted customers with health concerns about polycarbonate plastic to this container. We feel that installation of filtration units in the home or commercial setting poses a competitive threat to our business.To address this, we have continued to develop our plumbed-in filtration business expanding it internally and through acquisitions and actively offering it as an alternative product to our bottled water. Over the years, cheaper water coolers available from retail outlets have become more prevalent, making customer purchasing a more viable alternative to leasing.Traditionally, the rental of water coolers for offices and homes has been a very profitable business for us.As coolers have become cheaper and more readily available at retail outlets, our cooler rental revenue has declined.Although this rental revenue is very profitable for us, it may continue to decline or become less profitable in the future as a result of retail competition. As discussed above, coffee is another significant component of our overall sales.The growth of this product line has been driven by single serve packages.Increased competition has developed for these products, not only from other food and beverage distributors, but office products distributors as well. In addition, retail and internet availability has increased.Machines to brew these packages are different from traditional machines and packages ideally need to be brewed in machines that accommodate the specific package.As a result, the popularity of a certain machine often dictates what products are successful in the marketplace.Consequently, our success, both from a sales and profitability perspective, may be affected by our access to distribution rights for certain products and machines and our decisions concerning which equipment to invest in. We believe that it has become increasingly important to our competitive advantage to decrease the impact of our business on the environment.We traditionally use five gallon containers that are placed on coolers and are reused many times.To further “green” our business we generate solar electricity in our Watertown, Connecticut facility, use high efficiency lighting and vehicles and have instituted no-idling and other driving policies in all of our locations. 9 Trademarks We own the trade names of the principal water brands that we sell, Vermont Pure Natural Spring Water® and Crystal Rock®.We also own the Cool Beans® coffee brand, Crystal Rock Office® products brand and own or have rights to other trade names that currently are not a significant part of our business.Our trademarks as well as label designs are, in general, registered with the United States Patent and Trademark Office. Government Regulation The Federal Food and Drug Administration (FDA) regulates bottled water as a “food.”Accordingly, our bottled water must meet FDA requirements of safety for human consumption, of processing and distribution under sanitary conditions and of production in accordance with the FDA “good manufacturing practices.”To assure the safety of bottled water, the FDA has established quality standards that address the substances that may be present in water which may be harmful to human health as well as substances that affect the smell, color and taste of water.These quality standards also require public notification whenever the microbiological, physical, chemical or radiological quality of bottled water falls below standard.The labels affixed to bottles and other packaging of the water is subject to FDA restrictions on health and nutritional claims for foods under the Fair Packaging and Labeling Act.In addition, all drinking water must meet Environmental Protection Agency standards established under the Safe Drinking Water Act for mineral and chemical concentration and drinking water quality and treatment that are enforced by the FDA. We are subject to the food labeling regulations required by the Nutritional Labeling and Education Act of 1990.We believe we are in compliance with these regulations. We are subject to periodic, unannounced inspections by the FDA.Upon inspection, we must be in compliance with all aspects of the quality standards and good manufacturing practices for bottled water, the Fair Packaging and Labeling Act, and all other applicable regulations that are incorporated in the FDA quality standards.We believe that we meet the current regulations of the FDA, including the classification as spring water.All of our plants and distribution locations are registered with the FDA under the "Public Health Security and Bioterrorism Preparedness and Response Act of 2002".Most recently, the FDA put into effect the Bottled Water Microbial Rule to monitor water sources for E. coli bacteria.We have been in compliance with the testing requirements for this rule prior to and since its inception in December 2009. We also must meet state regulations in a variety of areas to comply with purity, safety, and labeling standards.From time to time, our facilities and sources are inspected by various state departments and authorities. Our product labels are subject to state regulation (in addition to federal requirements) in each state where the water products are sold.These regulations set standards for the information that must be provided and the basis on which any therapeutic claims for water may be made. The bottled water industry has a comprehensive program of self-regulation.We are a member of the International Bottled Water Association, or IBWA.As a member, our facilities are inspected annually by an independent laboratory, the National Sanitation Foundation, or NSF.By means of unannounced NSF inspections, IBWA members are evaluated on their compliance with the FDA regulations and the Association's performance requirements, which in certain respects are more stringent than those of the federal and various state regulations. 10 In recent years, there has been an increasing amount of proposed legislative and executive action in state and local governments that would ban the use of bottled water in municipal buildings, enact local taxes on bottled water, and limit the sale by municipalities of water supplies to private companies for resale.Such regulation could adversely affect our business and financial results.For additional information, see “Risk Factors” below. The laws that regulate our activities and properties are subject to change.As a result, there can be no assurance that additional or more stringent requirements will not be imposed on our operations in the future. Although we believe that our water supply, products and bottling facilities are in substantial compliance with all applicable governmental regulations, failure to comply with such laws and regulations could have a material adverse effect on our business. Employees As of January 18, 2013, we had 361 full-time employees and 12 part-time employees.None of the employees belong to a labor union.We believe that our relationships with our employees are good. Additional Available Information Our principal website is www.crystalrock.com.We make our annual, quarterly and current reports, and amendments to those reports, available free of charge on www.crystalrock.com, as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission (SEC).Reports of beneficial ownership of our common stock, and changes in that ownership, by directors, officers and greater-than-10% shareholders on Forms 3, 4 and 5, are likewise available free of charge on our website. The information on our website is not incorporated by reference in this Annual Report on Form10-K or in any other report, schedule, notice or registration statement filed with or submitted to the SEC. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically at www.sec.gov.You may also read and copy the materials we file with the SEC at the SEC's Public Reference Room at treet, N.E., Room 1580, Washington, D.C. 20549.You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. ITEM 1A.RISK FACTORS. We operate in a competitive business environment that is influenced by conditions some of which are controllable and other are beyond our control.These conditions include, but are not limited to, the regional economy, monetary policy, and the political and regulatory environment.The following summarizes important risks and uncertainties that may materially affect our business in the future. The Baker family currently owns a majority of our voting stock and controls the company.Such control affects our corporate governance, and could also have the effect of delaying or preventing a change of control of the company. The Baker family group, consisting of four current directors Henry Baker (Chairman Emeritus), Peter Baker (CEO), John Baker (Executive Vice President) and Ross Rapaport (Chairman), as trustee, together own a majority of our common stock.Accordingly, these stockholders, acting together, can exert a controlling influence over the outcome of matters requiring stockholder approval, such as the election of directors, amendments to our certificate of incorporation, mergers and various other matters.The concentration of ownership could also have the effect of delaying or preventing a change of control of the company. 11 As permitted under the corporate governance rules of the NYSE MKT, we have, at the direction of the Baker family group, elected “controlled company” status under those rules.A controlled company is exempted from these NYSE MKT corporate governance rules:(1) the requirement that a listed company have a majority of independent directors, (2) the requirement that nominations to the company’s board of directors be either selected or recommended by a nominating committee consisting solely of independent directors, and (3) the requirement that officers’ compensation be either determined or recommended by a compensation committee consisting solely of independent directors.We do not currently utilize exemption (3) as we have a compensation committee consisting solely of two independent directors. The personal interests of our directors and officers create conflicts. As mentioned above, the Baker family group owns a majority of our common stock.In addition, in connection with the acquisition of the Crystal Rock Spring Water Company in 2000, we issued members of the Baker family group 12% subordinated promissory notes secured by all of our assets. As of October 31, 2012, the balance on these notes is $13,000,000.We also lease important facilities in Watertown and Stamford, Connecticut from Baker family interests.These interests of the Baker family create various conflicts of interest.Transactions between the Company and related parties are subject to review and approval by the Audit Committee, which consists entirely of independent directors. Our success depends on the continued services of key personnel. Our continued success will depend in large part upon the expertise of our senior management and their ability to execute our strategic planning.Peter Baker, our Chief Executive Officer and President, John Baker, our Executive Vice President, and Bruce MacDonald, our Chief Financial Officer, Treasurer and Secretary, have entered into employment agreements with Crystal Rock Holdings, Inc.These “at will” employment agreements do not prevent these employees from resigning.The departure or loss of any of these executives individually could have an adverse effect on our business and operations. We depend upon maintaining the integrity of our water sources and manufacturing process.If our water sources or bottling processes were contaminated for any reason, our business would be seriously harmed. Our ability to retain customers and the goodwill associated with our brands is dependent upon our ability to maintain the integrity of our water resources and to guard against defects in, or tampering with, our manufacturing process.The loss of integrity in our water sources or manufacturing process could lead to product recalls and/or customer illnesses that could materially adversely affect our goodwill, market share and revenues.Because we rely upon natural spring sites for sourcing some of our water supply, acts of God, such as earthquakes, could alter the geologic formation of the spring sites, constricting or even contaminating water flow. In addition, we do not own any of our water sources.Although we believe the long term rights to our spring and municipal sources are well secured, any dispute over these rights that resulted in prolonged disruption in supply could cause an increase in cost of our product or shortages that would not allow us to meet the market demand for our product. 12 Our Company is significantly leveraged.Over the years, we have borrowed substantial amounts of money to finance acquisitions.If we are unable to meet our debt service obligations to our senior and subordinated lenders, we would be in default under those obligations, and that could hurt our business or even result in foreclosure, reorganization or bankruptcy. At October 31, 2012 and 2011, our outstanding senior debt was $9,566,000 and $12,179,000, respectively, and our outstanding subordinated debt was $13,000,000 on both dates.In December 2012 we used cash to re-pay $1,500,000 of subordinated debt. The underlying loans are secured by substantially all of our assets.If we do not repay our indebtedness in a timely fashion, our secured creditors could declare a default and foreclose upon our assets, which would result in harmful disruption to our business, the sale of assets for less than their fully realizable value, and possible bankruptcy.We must generate enough cash flow to service this indebtedness until maturity. Fluctuations in interest rates could significantly increase our expenses.We will have significant interest expense for the foreseeable future, which in turn may increase or decrease due to interest rate fluctuations.To partially mitigate this risk, we have used swaps to establish fixed interest rates on 79% of our outstanding senior term debt. As a result of our large amount of debt, we may be perceived by banks and other lenders to be highly leveraged and close to our borrowing ceiling.Until we repay some of our debt, our ability to access additional capital may be limited.In turn, that may limit our ability to finance transactions and to grow our business.In addition, our senior credit agreement limits our ability to incur incremental debt without our lender’s permission. Our senior credit agreement contains numerous covenants and restrictions that affect how we conduct our business. We face competition from companies with far greater resources than we have. In addition, methods of competition in the distribution of home and office refreshment products continue to change and evolve. If we are unable to meet these changes, our business could be harmed. We operate in highly competitive markets.The principal methods of competition in the markets in which we compete are distribution capabilities, brand recognition, quality, reputation, and price.We have a significant number of competitors in our traditional water market, some of which have far greater resources than us.Among our principal competitors are Nestlé Waters North America, large regional brands owned by private groups, and local competitors in the markets that we serve.As we have expanded our product lines, most notably single serve coffee, we have become competitive with other businesses.These include large national and regional office supply companies and retail store chains.Price reductions and the introduction of new products by our competitors can adversely affect our revenues, gross margins, and profits. Our industry has also been affected by the increasing availability of water coolers in discount retail outlets.This has negatively affected our rental revenue stream in recent years as more customers choose to purchase coolers rather than rent them.The reduction of rental revenue has been somewhat offset by the increase in coolers that we sell, although not to the extent that rentals have declined. We do not expect retail sales to replace rentals completely because we believe that the purchase option does not provide the quality and service that many customers want.However, third party retail cooler sales may continue to negatively impact our rental revenues in the future. 13 The bottled water industry is regulated at both the state and federal level.If we are unable to continue to comply with applicable regulations and standards in any jurisdiction, we might not be able to sell our products in that jurisdiction, and our business could be seriously harmed. The FDA regulates bottled water as a food.Our bottled water must meet FDA requirements of safety for human consumption, labeling, processing and distribution under sanitary conditions and production in accordance with FDA “good manufacturing practices.”In addition, all drinking water must meet Environmental Protection Agency standards established under the Safe Drinking Water Act for mineral and chemical concentration and drinking water quality and treatment, which are enforced by the FDA.We also must meet state regulations in a variety of areas.These regulations set standards for approved water sources and the information that must be provided and the basis on which any therapeutic claims for water may be made.We have received approval for our drinking water in Connecticut, Massachusetts, New Hampshire, New Jersey, New York, Rhode Island and Vermont.However, we can give no assurance that we will receive such approvals in the future. Legislative and executive action in state and local governments banning the use of municipal funds for purchasing bottled water, enacting local taxes on bottled water or water extraction, and restricting water withdrawal and usage rights from public and private sources could adversely affect our business and financial results. Recent initiatives have taken place in several major cities regarding bottled water, principally the smaller sizes sold in stores to retail consumers.Regulations have been proposed in some localities that would ban the use of public funds to purchase bottled water, enact local taxes on bottled water or water extraction, and restrict the withdrawal of water from public and private sources.These actions are purportedly designed to discourage the use of bottled water due in large part to concerns about the environmental effects of producing and discarding large numbers of plastic bottles.In developing these stories, local and national media have reported on the growth of the bottled water industry and on the pros and cons of consuming bottled water as it relates to solid waste disposal and energy consumption in manufacturing, as well as conserving the supply of water available to the public. We believe that the adverse publicity associated with these reports is generally aimed at the retail, small bottle segment of the industry that is now a minimal part of our business, and that our customers can readily distinguish our products from the retail bottles that are currently the basis for concern in some areas.Our customers typically buy their water in reusable five-gallon containers that are placed on coolers and reused many times.Only approximately 4% of our total sales is from water sold in single serve packages.In addition, we continue to take steps to “green” our business by means of solar electricity generation, high efficiency lighting, no-idling and other driving policies, and the use of biodiesel. While we believe that to date we have not directly experienced any adverse effects from these concerns, and that our products are sufficiently different from those under scrutiny, there is no assurance that adverse publicity about any element of the bottled water industry will not affect consumer behavior by discouraging buyers from buying bottled water products generally.In that case, our sales and other financial results could be adversely affected. 14 Our expansion strategy, which began in 2011 and has involved hiring additional sales personnel and building a new information technology (IT) infrastructure system, has been more difficult to execute than we expected.This has resulted in some operating inefficiencies and has negatively affected our earnings and cash flow.While we believe that we can resolve the issues facing us with modifications to our strategy, there is no assurance that we can manage the necessary changes in an optimal way so as to increase revenues and net income, and improve our cash flow. Beginning in 2011 we have increased operating expenses primarily in two areas, the first by hiring additional sales personnel, and the second by building a new information technology (IT) infrastructure system, the cost of which has been part of selling, general and administrative expense. In 2011, we began to distribute products under the Crystal Rock OfficeTM brand and commenced a hiring effort to increase our sales force substantially.We believed that we would be able to finish this process in 2012 and obtain the full benefit of it in 2013, but the hiring and training of sales staff has gone slower than anticipated.We now estimate that the benefit of a larger, well trained sales staff may not be fully realized until 2014 or 2015. The development of our enhanced IT infrastructure system has also been more costly and difficult than we expected.We have been working to build an enhanced system for customer relationship management (CRM) using the well-known platform Salesforce.com, a platform we originally intended to use for all of our CRM needs, including sales, our route system, and customer service.As originally devised, our strategy would have involved replacing our existing route system software with this platform, but difficulties encountered in making the different software systems compatible have pushed this plan back and resulted in operating inefficiencies over the past two years.We are currently assessing the issues involved in this installation and are executing a plan to have the system operational in 2013.We are also not satisfied with the status of our Crystal Rock OfficeTM brand website for online ordering of office products, and believe that a website as robust and effective as we would like may not be fully developed until 2014. We are working to control our expenses by scaling back our implementation of Salesforce.com and deferring some of our IT investment until revenues stabilize and increase, but there can be no assurance that we can manage these changes in an optimal way so as to increase revenues and net income, and improve our cash flow. Fluctuations in the cost of essential raw materials and commodities, including fuel costs, for the manufacture and delivery of our products could significantly impact our business. Bottle manufacturers use plastic and other petroleum-based products for the manufacturing of our bottles.Increases in the cost of petroleum will likely have an impact on our bottle costs. We rely on trucking to receive raw materials and transport and deliver our finished products.Consequently, the price of fuel significantly impacts the cost of our products.We purchase our own fuel for our Home and Office delivery and use third parties for transportation of raw materials and finished goods between our warehouses.While volume purchases can help control erratic fuel pricing, market conditions ultimately determine the price. In the past, we have experienced substantial market fluctuation of fuel prices. However, when fuel prices have increased, we have been able to establish a fuel adjustment charge for our customers that covered the incremental rising cost of fuel. When fuel prices have decreased, they have not decreased enough to offset the incremental fuel cost over what we considered our “base” level for fuel cost. The risk remains that we may not be able to use fuel price adjustments to cover the cost of fuel increases in a volatile market for petroleum products, which could adversely affect our profitability.Further, limitations on the supply or availability of fuel could inhibit our ability to get raw materials and distribute our products, which in turn could have an adverse affect on our business. 15 A significant portion of our sales is derived from coffee.The supply and price of coffee may be limited by climate, by international political and economic conditions, and by access to transportation, combined with consumer demand.An increase in the wholesale price of coffee could result in a reduction in our profitability.If our ability to purchase coffee were impaired by a market shortage, our sales might decrease, which would also result in a reduction of profitability. We have a limited amount of bottling capacity.Significant interruptions of our bottling facilities could adversely affect our business. We own three bottling facilities, and also contract with third parties, to bottle our water.If any of these facilities were incapacitated for an extended period of time, we would likely have to relocate production to an alternative facility.The relocation and additional transportation could increase the cost of our products or result in product shortages that would reduce sales.Higher costs and lower sales would reduce profitability. Our business has been and may continue to be affected from time to time by extremes ofweather, which may adversely affect our business. While changing weather is a constant in our market area, we experienced extreme weather events in 2011 and 2012 that affected sales in those years and beyond.In late August 2011, Tropical Storm Irene caused considerable, widespread damage in parts of our market area. Flooding and resulting road damage reduced our ability to service customers in Vermont and Northern New York. In addition, our costs increased to access our springs and ship products.Subsequently, parts of Connecticut and Massachusetts experienced a major snowstorm in late October 2011, shutting off power and reducing access in some parts of those states for more than a week, with resulting service interruptions and operating cost increases in those areas.More recently, in late October 2012, Hurricane Sandy caused significant destruction in the coastal Connecticut, New York City, and northern New Jersey portions of our market area.Again, our customer service was interrupted, and we incurred extra costs.The effects of extreme weather like these storms is difficult to quantify because of other variables, but in general these disruptions were temporary and without permanent effects on our business.However, the cumulative effect of extremely adverse weather is not favorable to our business. We rely upon a single software vendor that supplies the software for our route accounting system. Our route accounting system is essential to our overall administrative function and success.An extended interruption in servicing the system could result in the inability to access information.Limited or no access to this information would likely inhibit the distribution of our products and the availability of management information, and could even affect our compliance with public reporting requirements.Our software vendor has a limited number of staff possessing the proprietary information pertaining to the operation of the software.Changes in personnel or ownership in the firm might result in disruption of service.Such changes would be addressed by retaining a new vendor to service the existing software or purchasing a new system.However, any of these events could have a material adverse impact on our operations and financial condition. 16 Our customer base is located in New England, New York and New Jersey.If there were to be a material decline in the economy in these regions, our business would likely be adversely affected. Essentially all of our sales are derived from New England, New York and New Jersey.We believe that the economic recession experienced in these areas, particularly in 2008 and 2009, adversely affected our financial results, and these regions are still experiencing a variety of adverse effects from the recession.Continued adverse effects in the regional economies, or a significant negative change in the economy of any of these regions, changes in consumer spending in these regions, or the entry of new competitors into these regional markets, among other factors, could result in a decrease in our sales and, as a result, reduced profitability. Our business is seasonal, which may cause fluctuations in our stock price. Historically, the period from June to September represents the peak period for sales and revenues due to increased consumption of beverages during the summer months in our core Northeastern United States markets.Warmer weather in our geographic markets tends to increase water sales, and cooler weather tends to decrease water sales.To the extent that our quarterly results are affected by these patterns, our stock price may fluctuate to reflect them. Acquisitions may disrupt our operations or adversely affect our results. We regularly evaluate opportunities to acquire other businesses.The expenses we incur evaluating and pursuing acquisitions could have a material adverse effect on our results of operations.If we acquire a business, we may be unable to manage it profitably or successfully integrate its operations with our own.Moreover, we may be unable to realize the financial, operational, and other benefits we anticipate from these acquisitions.Competition for future acquisition opportunities in our markets could increase the price we pay for businesses we acquire and could reduce the number of potential acquisition targets.Further, acquisitions may involve a number of special financial and business risks, such as: · charges related to any potential acquisition from which we may withdraw; · diversion of our management’s time, attention, and resources; · decreased utilization during the integration process; · loss of key acquired personnel; · increased costs to improve or coordinate managerial, operational, financial, and administrative systems, including compliance with the Sarbanes-Oxley Act of 2002; · dilutive issuances of equity securities, including convertible debt securities; · the assumption of legal liabilities; · amortization of acquired intangible assets; · potential write-offs related to the impairment of goodwill; · difficulties in integrating diverse corporate cultures; and · additional conflicts of interests. 17 ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. As part of our Home and Office delivery operations, we have entered into or assumed various lease agreements for properties used as distribution points and office space.The following table summarizes these arrangements and includes our bottling facilities: Location Lease expiration Sq. Ft. Annual Rent Williston, VT June 2014 Bow, NH May 2015 Rochester, NY January 2017 Buffalo, NY September 2021 Syracuse, NY October 2017 Halfmoon, NY October 2016 Plattsburgh, NY Month-to-month Watertown, CT* October 2016 Stamford, CT October 2020 White River Junction, VT May 2014 Watertown, CT May 2013 Groton, CT June 2014 Canton, MA Middlebury, CT Watertown, CT January 2015 February 2016 September 2013 * Corporate headquarters All locations are used primarily for warehousing and distribution and have limited office space for location managers and support staff.The exception is our headquarters in Watertown, Connecticut location, which has a substantial amount of office space for sales, accounting, information systems, customer service, and general administrative staff. The landlord for the buildings in Stamford and the headquarters in Watertown, Connecticut is a trust with which Henry, John, and Peter Baker, and Ross Rapaport are affiliated.We believe that the rent charged under these leases is not more than fair market rental value. We expect that these facilities will meet our needs for the next several years. ITEM 3. LEGAL PROCEEDINGS. None. 18 ITEM 4. MINE SAFETY DISCLOSURE None. 19 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our Common Stock is traded on the NYSE MKT under the symbol CRVP.The table below indicates the range of the high and low daily closing prices per share of Common Stock as reported by the exchange. Fiscal Year Ended October 31, 2012 High Low First Quarter Second Quarter Third Quarter Fourth Quarter Fiscal Year Ended October 31, 2011 High Low First Quarter Second Quarter Third Quarter Fourth Quarter The last reported sale price of our Common Stock on the NYSE MKT on January 18, 2013 was $1.04 per share. As of that date, we had 347 record owners and believe that there were approximately 2,000 beneficial holders of our Common Stock. No dividends have been declared or paid to date on our Common Stock.Our senior credit agreement prohibits us from paying dividends without the prior consent of the lender.It is unlikely that we will pay dividends in the foreseeable future. 20 Issuer Purchases of Equity Securities The following table summarizes the stock repurchases, by month, that were made during the fourth quarter ended October 31, 2012. Issuer Purchases of Equity Securities Total Number of Shares Purchased Average Price Paid per Share (1) Total Number of Shares as Part of a Publicly Announced Program (2) Maximum Expenditure that May Yet be used for Purchases Under the Program (2) August 1-31 September 1-30 - - - October 1-31 - - - Total Includes transaction costs. On May 14, 2012 we announced a program to repurchase up to $500,000 of our common stock.There is no expiration date for the plan to repurchase additional shares and the dollar limit may not be reached. 21 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following Management’s Discussion and Analysis (MD&A) is intended to help the reader understand our Company.The MD&A should be read in conjunction with our consolidated financial statements and the accompanying notes.This overview provides our perspective on the individual sections of the MD&A, as well as a few suggestions for reading these pages.The MD&A includes the following sections: § Business Overview — a brief description of fiscal year 2012. § Results of Operations — an analysis of our consolidated results of operations for the two years presented in our consolidated financial statements. § Liquidity and Capital Resources — an analysis of cash flows, sources and uses of cash, and contractual obligations and a discussion of factors affecting our future cash flow. § Critical Accounting Policies — a discussion of accounting policies that require critical judgments and estimates. Our significant accounting policies, including the critical accounting policies discussed in this section, are summarized in the notes to the accompanying consolidated financial statements. Business Overview Sales were slightly lower and our business was less profitable for fiscal 2012 than in fiscal 2011.This continued a trend of lower operating income, net income and cash flow from fiscal 2010 to fiscal 2012.There are a number of factors that contributed to this trend, most notably (a) operational issues such as competition and our response to competitive factors, as well as (b) less controllable factors such as adverse weather conditions and environmental and political issues.The 2012 decrease in sales was largely due to a decrease in coffee sales for the period, without offsetting sales in other product categories, partly due to continuing weather issues in our core market areas. Competition – In past years, we have discussed the effect of competition on our water sales and water cooler rentals, including pressure from large competitors, both distribution and retail, as well as the movement by consumers to water filtration units.More recently, we have experienced competition for coffee sales from a number of non-traditional competitors.In particular, single-serve coffee and coffee machines have become significant products for office products companies, and have become available in an increasing number of retail and online outlets. Operational Initiatives – In the face of competition, companies that do not cut prices face significant loss in volume of sales, but cutting prices adversely affects margins and operating income.In the current market environment, we have had to cut our prices to preserve our volume.In response to the competitive pressures noted above, we have, as previously disclosed, an opportunity to leverage our distribution network by selling other products, notably office products under the Crystal Rock OfficeTM brand.Our expansion strategy has also involved refocusing on sales and marketing with a view to enhancing the value of our distribution system and customer relationship.In furtherance of this strategy, beginning in 2011 we have increased operating expenses primarily in two areas, the first by hiring additional sales personnel, and the second by building a new information technology (IT) infrastructure system, the cost of which has been part of SG&A expense.The IT infrastructure build-up is intended both to modernize our existing IT systems in all facets of our business and to develop a first-class web-based system for consumers to order our products. 22 The execution of our strategy has been somewhat more lengthy than anticipated.In 2011, we began to distribute products under the Crystal Rock OfficeTM brand and commenced a hiring effort to increase our sales force substantially.We believed that we would be able to finish this process in 2012 and obtain the full benefit of it in 2013, but the hiring and training of sales staff has gone slower than anticipated.We now estimate that the benefit of a larger, well trained sales staff may not be fully realized until 2014 or 2015.However, for a larger sales force to increase revenue, we will have to continue to be committed to offering quality products and customer service. Similarly, the development of our enhanced IT infrastructure system has been more costly and difficult than we expected.We have been working to build an enhanced system for customer relationship management (CRM) using the well-known platform Salesforce.com, a platform we originally intended to use for all of our CRM needs, including sales, our route system, and customer service.As originally devised, our strategy would have involved replacing our existing route system software with this platform, but difficulties encountered in making the different software systems compatible have pushed this plan back and resulted in operating inefficiencies over the past two years.This in turn has negatively impacted our earnings during these periods.We are currently assessing the issues involved in this installation and are executing a plan to have the system operational in 2013.We are also not satisfied with the status of our Crystal Rock OfficeTM brand website for online ordering of office products, and believe that a website as robust and effective as we would like may not be fully developed until 2014. We are working to control our expenses by scaling back our implementation of Salesforce.com and deferring some of our IT investment until revenues stabilize and increase.While we are optimistic about the effect of these revisions to our strategy, there is no assurance that we can manage these changes in an optimal way so as to increase revenues and net income, and improve our cash flow.We expect 2013 to be a challenging year, but believe that our approach, which is to defer some change until we have consolidated the changes we have made so far, is our best path to success as we pursue the opportunity to become a larger company with a more diverse product offering. Other Factors – While changing weather is a constant in our market area, we experienced extreme weather events in 2011 and 2012 that affected sales in those years and beyond.In late August 2011, Tropical Storm Irene caused considerable, widespread damage in parts of our market area. Flooding and resulting road damage reduced our ability to service customers in Vermont and Northern New York. In addition, our costs increased to access our springs and ship products. The impact of Tropical Storm Irene was felt into the first quarter of 2012. Subsequently, parts of Connecticut and Massachusetts experienced a major snowstorm in late October 2011, shutting off power and reducing access in some parts of those states for more than a week, with resulting service interruptions and operating cost increases in those areas.The major portion of the financial effect from this early snowstorm was felt in the first quarter of 2012.More recently, in late October 2012, Hurricane Sandy caused significant destruction in the coastal Connecticut, New York City, and northern New Jersey portions of our market area.Again, our customer service was interrupted, and we incurred extra costs.Hurricane Sandy affected our business in the last few days of fiscal 2012 and into the first quarter of fiscal 2013.The effects of extreme weather like these storms is difficult to quantify because of other variables, but in general these disruptions were temporary and without permanent effects on our business. 23 In terms of local politics, environmental groups have argued that the use of plastic as a bottled water container is wasteful and deleterious, and in a handful of municipalities have banned government purchases.These factors generally affect single-serve water containers more than water sales in 3- and 5-gallon containers, but they do influence our marketplace. For our fiscal year ended October 31, 2012, we determined our goodwill was impaired (a non-cash charge) in the amount of $19,967,000, which materially reduced our income from operations and net income to losses.At October 31, 2012, the valuation by which we measure goodwill impairment was significantly affected by our lower earnings trend.Impairment of goodwill does not affect the Company’s liquidity or indicate its profitability prospects in the future.Nevertheless, it was a substantial component of our loss from operations of $16,635,000 and net loss of $18,478,000.But for the impairment of goodwill, those line items would have shown income, not losses. As of October 31, 2012, we continued to have adequate cash on hand and borrowing capacity while reducing debt. As discussed above, in 2011 and 2012, we used a significant amount of cash to fund an upgrade of our IT infrastructure to facilitate an expansion of our product offerings and run our business more efficiently. Subsequent to fiscal year 2012 we used a significant amount of cash for discretionary subordinated debt reduction. The market area in which we operate has an uncertain economic environment.While we have created opportunities that we expect will result in increased sales, we anticipate cost pressures related to commodities affecting our business, most notably fuel and coffee, as we continue to build our brands. Results of Operations Fiscal Year Ended October 31, 2012 Compared to Fiscal Year Ended October 31, 2011 Sales Sales for fiscal year 2012 were $71,122,000 compared to $71,610,000 for 2011, a decrease of $488,000 or 1%.Sales attributable to acquisitions in fiscal year 2012 were $105,000. The comparative breakdown of sales is as follows: Product Line (in 000’s $) (in 000’s $) Difference (in 000’s $) % Diff. Water $ $ $ 22 - Coffee ) (4 %) Refreshment ) - Equipment Rental ) (3 %) Other 10 % Total $ $ $ ) 1 % Water – Water sales volume increased 1% as a result of an increase in bottles sold.However, that was offset by a 1% decrease in price.The increase in volume was primarily due to more bottles being sold to outside distributors.Weather continues to have a negative impact on distribution as Tropical Storm Irene and Hurricane Sandy interrupted service in the first and fourth quarters of 2012, respectively.Acquisitions had no significant impact in the change of water sales in fiscal year 2012 compared to 2011. 24 Coffee – There was a 5% decrease in sales of single-serve coffee, to $11,276,000 from $11,883,000, despite an increase of 75% in our Cool Beans® pod sales.Cool Beans® made up 6% of the category in 2012.There was also a 2% decrease in sales of our traditional coffee products for office and food service brewers.In general, coffee sales declined as a result of strong competition in the marketplace, as well as a changing distribution landscape.Acquisitions did not materially affect this category in 2012 compared to 2011. Refreshment – A decrease in soft drink and vending sales more than offset increased sales of coffee refreshment products as well as cups. Equipment Rental – The decrease in equipment rental revenue in fiscal year 2012 compared to the prior year was a result of a 3% decrease in average units in the field while average rental price remained essentially the same.The decrease in placements was due to lower market demand primarily earlier in the year.Acquisitions had no impact in the change of rental revenue in fiscal year 2012 compared to 2011. Other – The increase is attributable to sales of office products which increased 46% and stamp sales which increased 19%.Fees that are charged to offset energy costs for delivery and freight, raw materials, and bottling operations decreased 2% based on the market price of diesel fuel. Gross Profit/Cost of Goods Sold Gross profit decreased $593,000, or 2%, in fiscal year 2012 compared to 2011, to $36,645,000 from $37,238,000.Gross profit as a percentage of sales was 52% for both years.The decrease in gross profit margin was attributable to lower sales, particularly for coffee and rental, and changes in product sales mix, most notably toward higher office products sales, which yield a lower margin.In addition, gross profit in fiscal year 2012 was negatively impacted by a decrease in fuel adjustment charges that are charged to offset energy costs for delivery and freight, raw materials, and bottling operations. Cost of goods sold includes all costs to bottle water, costs of purchasing and receiving products for resale (including freight), as well as costs associated with product quality, warehousing and handling costs, internal transfers, and the repair and service of rental equipment, but does not include the costs of distributing our product to our customers.We include distribution costs in selling, general, and administrative expense, and the amount is reported below.Other companies may include distribution costs in their cost of goods sold, in which case, on a comparative basis, such other companies may have a lower gross margin as a result. Income (loss) from Operations/Operating Expenses The loss from operations was $16,635,000 in 2012 compared to income from operations of $4,507,000 in 2011, a decrease of $21,142,000.The most significant component of this decrease was goodwill impairment of $19,967,000 in 2012.There was no such impairment in 2011.Total operating expenses increased to $53,280,000 for the year, from $32,731,000 the prior year, an increase of $20,549,000. Selling, general and administrative (SG&A) expenses were $31,152,000 in fiscal year 2012 and $30,059,000 in 2011, an increase of $1,093,000, or 4%.Of total SG&A expenses: · Route sales costs increased 2%, or $334,000, to $13,899,000 in fiscal year 2012 from $13,565,000 in fiscal year 2011, primarily related to higher labor, fuel, and vehicle costs.Included as a component of route sales costs are total direct distribution related costs which increased $314,000, or 2%, to $13,193,000 in fiscal year 2012 from $12,879,000 in fiscal year 2011, primarily as a result of higher labor, fuel, and vehicle costs; 25 · Selling costs increased 10%, or $462,000, to $5,054,000 in fiscal year 2012 from $4,592,000 in fiscal year 2011 as a result of higher labor costs associated with hiring and training a larger sales staff; · Administrative costs increased 2%, or $297,000, to $12,199,000 in fiscal year 2012 from $11,902,000 in fiscal year 2011, in part as a result of higher costs to enhance our IT infrastructure.Those costs were $1,600,000 in 2012, compared to $1,500,000 in 2011, and more than offset alower provision for bad debts as well as lower consulting and legal fees. Advertising expenses decreased to $1,251,000 in fiscal year 2012 from $1,555,000 in 2011, a decrease of $304,000, or 20%. The decrease in advertising costs is primarily related to a decrease in agency costs and internet and Yellow Pages advertising. Amortization decreased $88,000, or 8%, to $980,000 in fiscal year 2012 from $1,068,000 in 2011.Amortization is attributable to intangible assets that were acquired as part of acquisitions in recent years. There was a gain from the sale of miscellaneous assets in fiscal year 2012 of $71,000 compared to a loss on the sale of assets of $49,000 in fiscal year 2011.These were sales of miscellaneous assets no longer used in the course of business. In fiscal year 2012, we incurred an impairment loss of $19,967,000.The impairment loss was a non-cash charge and was a result of the assessment of our goodwill as of October 31, 2012.Goodwill had been recorded for acquisitions from 1996 through 2009.We conducted an assessment of goodwill as of October 31, 2012 and 2011.The assessment of the carrying value of goodwill is a two step process.In step one, the fair value of the Company is determined, using a weighted average of three different approaches:quoted stock price (a market approach), value comparisons to publicly traded companies (see note 1) believed to have comparable reporting units (a market approach), and discounted net cash flow (an income approach).These approaches provide a reasonable estimation of the value of the Company and take into consideration the Company’s thinly traded stock and concentrated holdings, market comparable valuations, and expected results of operations.We used the following percentages for the weighted average of the three different approaches in both fiscal year 2012 and 2011: 1 These were the companies used in the year marked: Company Name Exchange
